t c memo united_states tax_court brad s hershberger petitioner v commissioner of internal revenue respondent docket nos filed date brad s hershberger pro_se jamie m stipek for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and penalties in these consolidated cases with respect to petitioner’s federal_income_tax for tax years and year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concessions the issues for consideration are whether petitioner received rental income greater than the rental income he reported on his schedules e supplemental income and loss for tax years and is entitled to deduct repair expenses he reported on his schedules e for tax years and is entitled to deduct charitable_contributions he reported on his schedules a itemized_deductions for tax years and and is liable for accuracy-related_penalties under sec_6662 for tax years and findings_of_fact some of the facts are stipulated and are so found petitioner resided in kansas when he filed the petitions petitioner worked for cessna airport inc during and on date petitioner filed a form_1040 u s individual_income_tax_return for tax_year on his schedule a petitioner claimed a deduction for charitable cash contributions of dollar_figure on his schedule e petitioner listed ownership of three residential rental properties in wichita kansas located on the following streets e gilbert gilbert property allen allen property and ellis ellis property petitioner reported rental income from the gilbert property the allen property and the ellis property of dollar_figure dollar_figure and dollar_figure respectively petitioner reported repair expenses in connection with the gilbert property the allen property and the ellis property of dollar_figure dollar_figure and dollar_figure respectively on date petitioner filed a form_1040 for tax_year on his schedule a petitioner claimed a deduction for charitable cash contributions of dollar_figure on his schedule e petitioner listed continued ownership of the gilbert property the allen property and the ellis property petitioner reported rental income from the gilbert property the allen property and the ellis property of dollar_figure dollar_figure and dollar_figure respectively petitioner reported repair expenses in connection with the gilbert property the allen property and the ellis property of dollar_figure dollar_figure and dollar_figure respectively petitioner filed timely a form_1040 for tax_year on date petitioner filed a form 1040x amended u s individual_income_tax_return for tax_year on his schedule a petitioner claimed a deduction for charitable cash contributions of dollar_figure on date respondent issued petitioner a notice_of_deficiency for tax years and respondent disallowed petitioner’s repair expense and charitable_contribution deductions for lack of substantiation and included additional rental income because of unexplained deposits in petitioner’s bank account records i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 petitioner has not claimed or shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent on any relevant factual issues taxpayers must maintain records adequate to substantiate their income and deductions sec_6001 these records should be sufficient to establish the amount of the gross_income or other items shown on the tax_return sec_1_6001-1 income_tax regs the taxpayer shall retain these records as long as they may become material in the administration of the internal_revenue_code sec_1 e income_tax regs ii unreported income sec_61 defines gross_income as all income from whatever source derived unless otherwise provided respondent reconstructed petitioner’s rental income for tax years and using the bank_deposits method where the taxpayer fails to keep sufficient records under sec_6001 the commissioner may compute taxable_income through a method that does clearly reflect income sec_446 92_tc_661 the commissioner’s use of the bank_deposits method has long been approved when the taxpayer fails to keep sufficient records under sec_6001 70_tc_1057 see also good v commissioner tcmemo_2012_323 at this method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 102_tc_632 the bank_deposits method provides prima facie evidence of income and the commissioner is not required to prove the likely source of the income 87_tc_74 the taxpayer shoulders the burden of establishing that items should be excluded from income or allowed as deductions 46_tc_821 see also clayton v commissioner t c pincite respondent produced copies of petitioner’s bank of america records for tax years and the bank records indicate that petitioner made the following bank_deposits on the following dates date deposit amount date date date date dollar_figure big_number big_number big_number respondent contends that these deposits were additional rental income that petitioner did not report on his form sec_1040 petitioner testified that the bank_deposits were all derived either from paychecks for wages he received from cessna airport inc and reported on his form sec_1040 or checks he received from the u s treasury as refunds of federal tax petitioner did not provide documents to corroborate his testimony petitioner did not call any witnesses to corroborate his testimony the record is devoid of any evidence other than petitioner’s testimony that the deposits were excludible from income or allowable as deductions petitioner’s unsupported testimony is insufficient to meet his burden we sustain respondent’s determinations with respect to petitioner’s unreported rental income iii rental repair deductions deductions are a matter of legislative grace and the taxpayer must prove his or her entitlement to a deduction 503_us_79 sec_212 allows for a deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income a taxpayer may deduct properly substantiated repair expenses for properties held out for rent under sec_212 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioner produced receipts for and that he contends substantiate his repair expenses these receipts are vague and do not include the nature and date of the repairs the name of the individual or company that performed the repairs the details concerning what work was performed or the type of materials used in the repairs the receipts were printed on blank paper rather than on the official letterhead of a business petitioner testified that a man named juan rodriguez made the repairs and prepared the receipts in and that a man named jose martinez made the repairs and prepared the receipts in petitioner did not call either mr rodriguez or mr martinez as a witness to verify the cost of the repairs or to authenticate the receipts and therefore respondent did not have an opportunity to cross-examine them petitioner’s uncorroborated and vague receipts are not credible we sustain respondent’s disallowance of petitioner’s repair expense deductions iv charitable_contributions sec_170 allows a deduction for contributions to charitable organizations defined in sec_170 sec_170 provides substantiation requirements for certain charitable_contributions specifically section f a provides no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b for donations of money the donee’s written acknowledgment must state the amounts contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and a good-faith estimate of the value of any goods or services provided by the donee organization see sec_179 sec_1_170a-13 income_tax regs sec_170 provides no deduction shall be allowed under subsection a for any contribution of a cash check or other monetary gift unless the donor maintains as a record of such contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 is effective only for charitable_contributions made in tax years beginning after date sec_170 applies to petitioner for tax years and for tax_year sec_1_170a-13 iii income_tax regs requires in the absence of a canceled check the name of the donee the date of the contribution and the amount of the contribution respondent argues that petitioner is not entitled to deduct charitable_contribution reported on his schedules a because none of the contributions were substantiated petitioner testified that the charitable_contributions were the result of a tithe that he paid to his church petitioner provided no receipts bank records or documentation showing the donee and date of the contribution for any_tax year in issue we sustain respondent’s disallowance of petitioner’s charitable_contribution deductions v accuracy-related_penalties respondent determined that for each year in issue petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 provides a penalty for an underpayment attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1 b income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs respondent has demonstrated that petitioner failed to keep accurate records with respect to his rental income rental repair expenses and charitable_contributions respondent has shown that petitioner acted negligently with respect to and the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs petitioner testified that his form sec_1040 for and were prepared by his accountant petitioner did not call his accountant to testify and petitioner could not recall what documents he provided to his accountant to prepare his returns petitioner has failed to provide evidence that his accountant was a competent professional with sufficient expertise and that he provided the accountant with necessary and accurate information see 115_tc_43 aff’d 299_f3d_221 3d cir petitioner did not show reasonable_cause for failing to keep adequate books_and_records in order to substantiate items properly we hold that for each year in issue petitioner is liable for a sec_6662 penalty for negligence any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule at docket no decisions will be entered for respondent at docket nos and
